

Exhibit 10.1
August 8, 2013


Ronald Kropp
Senior Vice President and CFO




Dear Ron:


Re:    Retention and Incentive Award


Illinois Tool Works Inc. (“ITW”) is considering strategic alternatives that may
result in the separation of the Industrial Packaging Segment (the “Business”)
from the rest of ITW (any such separation is referred to in this letter
agreement as, the “Transaction”). In appreciation for your continued support and
dedication to the Business, which includes the successful execution and closing
of the Transaction (the “Closing”); ITW is offering you a Retention and
Incentive Award (“Award”).


1.
Eligibility for payment. You are eligible to receive a Retention and Incentive
Award and P&O Bonus as set forth and subject to additional conditions in
Sections 2 and 3, if: (i) after the closing of the Transaction your employment
transfers to the successor in interest to the Business, and (ii) with respect to
each portion of the Award or P&O Bonus Payment, you remain employed by and fully
engaged in the Business until payment date(s) of such portion or, with respect
to options, PRSU’s and nonqualified pension, the Closing.. If, however, prior to
payment or Closing date, as applicable date, your employment is involuntarily
terminated by ITW, the Business or any successor in interest to the Business for
any reason other than for Cause or you leave employment for Good Reason you will
receive the payment(s) and your LTIP will vest, as stated herein.



2.
Retention and Incentive Award. The Award will consist of three components, as
described below:

a)
ITW Long Term Incentive Plan ("LTIP"). Effective upon the Closing of the
Transaction, the following modifications shall be made to any stock options,
company growth plan ("CGP") awards, and performance restricted stock units
("PRSUs") you possess under the ITW Long Term Incentive Plan ("LTIP") granted
prior to 2014:

i.
100% Vesting acceleration

ii.
Stock Option Exercise Period: You will then have one (1) year following the
Closing of the Transaction to exercise any outstanding stock option grant
including options subject to the vesting acceleration provision set forth in
Section 1(a)(i) herein (unless a provision under the original grant agreement
(e.g. in case of Death or Disability) would have provided for longer than one
(1) year, in which case the original grant agreement shall govern the exercise
period); however, in no case will such extension to the exercise period extend
beyond the original grant life.

iii.
PRSU: Shares will be delivered after the performance period based on the payout
level certified by the Compensation Committee.

iv.
CGP Payment: Any unvested CGP grant subject to the vesting acceleration
provision will be paid at the target level within 90 days following the Closing.

b)
Cash Bonus Award. The Award will also include a cash bonus payment in the amount
of $520,000 (“Cash Bonus Award”). The value of the award will not be adjusted
based upon any future changes to your annual base salary or other compensation.
The Cash Bonus Award is payable in a lump sum payment less all taxes or other
applicable


Page 1 of 1



--------------------------------------------------------------------------------



deductions that are normally deducted or in accordance with applicable legal
requirements and will be paid as soon as administratively possible following six
(6) months after the Closing of the Transaction.
c)
Nonqualified Pension. The full value of nonqualified pension plan benefits will
be paid with timing and form of payment made in accordance with plan rules.



3. ITW Executive Incentive Program ("P&O Bonus"). Participants in the ITW
Executive Incentive Program ("P&O Bonus") are normally required to be employed
at the end of the award year to be eligible for any P&O Bonus. In the event that
the Closing occurs prior to the end of the award year, you will be eligible for
a P&O Bonus for the award year, paid on a pro-rata basis covering the period
from January 1 to the Closing. The P&O Bonus will be paid as soon as
administratively possible following the final settlement of the closing balance
sheet and related adjustments, if any, or according to the standard timeline
indicated in the ITW Executive Incentive Program, whichever is sooner. The pro­
rata P&O Bonus will be calculated as follows: for 2013, the O-Factor achievement
will be 80% and the P-Factor achievement will be the greater of (1) 100%
corporate or (2) 75% Corp. and 25% Business; for 2014, the P Factor will be
calculated as of the Closing date using Year-to­ Date actual performance of the
Business as of most recent completed month-end prior to Closing compared to the
corresponding period of time in the prior year and the O Factor achievement will
be 80%. To be eligible for a pro-rata P&O Bonus, you must remain actively
employed by and fully engaged in the Business following the Closing and (1)
until the completion of the final settlement of the closing balance sheet and
related adjustments, and (2) on the P&O Bonus payment date.


4. Termination of Your Employment
a)
You will not be entitled to receive any portion of an Award or P&O Bonus if,
prior to payment of such portion or, with respect to options, PRSU’s and
nonqualified pension, the Closing date, (1) you voluntarily terminate your
employment without “Good Reason,” (2) you die, or (3) your employment is
terminated for "Cause".

b)
For purposes of this agreement, “Good Reason” means (i) a 10% reduction in your
salary and/or bonus opportunity, (ii) a material adverse change in your role,
duties or responsibilities, (iii) reassignment to a work location more than 30
miles from your current principal place of employment, (iv) not being offered
continued employment with any successor in interest to the Business, (v)
declining continued employment with any successor in interest to the Business
because the proposed terms of employment would trigger “Good Reason,” or (vi)
any other material breach of this Agreement or the Severance Agreement between
you and ITW dated of even date herewith.

c)
For purposes of this Agreement, "Cause" means (i) your commission of an act of
dishonesty, fraud, misrepresentation, embezzlement or actua1/attempted
intentional physical violence or other offensive contact against ITW, the
Business, any successor in interest to the Business, or any of their respective
employees, clients, or suppliers; (ii) your material breach of any of your
obligations under this Agreement, or any other agreement between you and ITW,
the Business or any successor in interest to the Business; (iii) a material
violation of the written policies of ITW, the Business or any successor in
interest to the Business which is likely to cause ITW, the Business or a
successor to suffer economic or reputational injury; (iv) your willful refusal
to perform your essential duties for ITW or the Business or any successor in
interest to the Business, or to follow the lawful written directions of ITW, the
Business or any successor in interest to the Business; (v) your conviction of,
or plea of no contest to, any felony or any crime involving moral turpitude;
(vi) any willful act or reckless omission by you which is, or


Page 2 of 2



--------------------------------------------------------------------------------



is reasonably likely to be, injurious to the financial condition or business
reputation of ITW, the Business, any successor in interest to the Business, or
any of their respective employees, clients, or suppliers; (viii) your inability,
as a result of alcohol or drug use, to perform the essential duties and/or
responsibilities of your position. Notwithstanding the foregoing, no act or
omission which is curable shall constitute grounds for “Cause,” unless you have
received detailed written notice of the alleged act or omission and failed to
cure within ten (10) business days.


5. Impact on Other Bonus and Benefits. Any Award or P&O Bonus that is not a
modification of an existing benefit or award will be in addition to any other
bonus or benefit to which you may be entitled under any ITW plan or program in
which you are a current participant.


6.    Protection of Information. In further consideration of the foregoing
agreements by ITW:
d)
During and after your employment, you agree not to directly or indirectly
utilize or disclose to anyone outside of ITW trade secrets or other confidential
information of ITW or the Business (including confidential information entrusted
to ITW by any third party or which was developed in the course of, or as a
result of your employment with ITW) so long as such information is not generally
known to the public. Examples of confidential information include, but are not
limited to, customer and supplier lists, pricing, margins, business and
marketing plans and strategy, technical know-how, formulae, processes, designs,
manufacturing techniques and software.

e)
You acknowledge and agree that (i) ITW, through its various subsidiaries,
divisions and affiliates, designs, engineers, manufactures and sells its
products and services to customers throughout the world; (ii) ITW has expended a
great deal of time, money and effort to develop and maintain its confidential,
proprietary and trade secret information, the misuse or disclosure of which
could be very harmful to ITW's business; and (iii) you have had access to ITW's
confidential, proprietary and trade secret information in the course of your
employment.

f)
You acknowledge and agree, in light of the scope of ITW's businesses and its
legitimate interests in protecting its businesses, confidential information,
customer relationships and customer goodwill that the provisions contained in
section (a) above are reasonable and should be fully enforceable.



7. Confidentiality. You undertake to keep the existence of this letter agreement
and the terms and conditions of this letter agreement and Award, and the
circumstances giving rise to the payment confidential.


You may, however, divulge the terms of this letter agreement to members of your
immediate family, and legal, tax or financial advisors, provided you ensure
their compliance with this confidentiality provision. Any breach of this
confidentiality provision by you or anyone connected to you will cause you to
forfeit any and all payments under this letter agreement.


8. Please acknowledge your agreement with the terms of this letter agreement by
signing and returning all pages of this letter agreement not later than seven
(7) calendar days from the date of this letter agreement (or such later date as
may be required by local law).


9.     Other Important Information.

Page 3 of 3



--------------------------------------------------------------------------------



a)
Effective Date: You will be appointed as SVP & CFO of the Business on August 9,
2013. In addition, you will continue in your current role of SVP & CFO of ITW
until the earlier of when a replacement is hired or September 30, 2013.

b)
Plan Interpretations. You agree that ITW has full and complete authority, in
good faith, (i) to construe, interpret and implement this letter agreement and
any related document, including, for example, eligibility for and entitlement to
benefits; and (ii) to make all determinations necessary or advisable in
administering this letter agreement. The good faith actions of ITW on all
matters relating to this letter agreement will be final, binding and conclusive
on all parties.

c)
Non Assignability. Except as otherwise determined by ITW, you may not assign or
transfer this letter agreement or any payments or benefits under this letter
agreement to anyone.

d)
No Right to Continued Employment. Nothing in this letter agreement constitutes
an offer to you of any fixed period of employment up to the Closing, the Closing
date or thereafter. Except as specifically provided herein, this letter
agreement does not affect the terms of your employment with ITW or the Business
or ITW's or the Business's rights in any way.

e)
Counterparts. This letter agreement may be executed in separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.

f)
Governing Law. This letter agreement and all actions taken under this letter
agreement will be governed by, and construed in accordance with, the laws of the
State of Illinois without regard to the conflict of law principles thereof. This
letter agreement may be modified by ITW in its discretion, if needed, in order
to be compliant by applicable law and regulations.

g)
Section 409A. All amounts payable under this Agreement are intended to comply
with the "short term deferral" exception from Section 409A of the Internal
Revenue Code ('"Section 409A") specified in Treas. Reg.§409A-l(b)(4) (or any
successor provision) or the separation pay Agreement exception specified in
Treas. Reg.§409A-l(bX9) (or any successor provision), and shall be interpreted
in a manner consistent with those exceptions. Notwithstanding the foregoing, to
the extent that any amounts payable in accordance with this Agreement are
subject to Section 409A, the Agreement shall be interpreted and administered in
such a way as to comply with the applicable provisions of Section 409A to the
maximum extent possible. To the extent that the Agreement is subject to Section
409A and fails to comply with the requirements of Section 409A, ITW or
Affiliates reserve the right (without any obligation to do so) to amend or
terminate the Agreement to comply with the applicable provisions of Section 409A
or not be subject to Section 409A. If payment of any amount of "deferred
compensation" (as defined under Section 409A ) is triggered by a separation from
service that occurs while the employee is a "specified employee" (as defined
under Section 409A) with respect to ITW or Affiliates, and if such amount is
scheduled to be paid within six (6) months after such separation from service,
the amount shall accrue without interest and shall be paid the first business
day after the end of such six-month period, or, if earlier, within 15 days after
the appointment of the personal representative or executor of the Employee's
estate following the Employee's death. Each payment of compensation under the
Agreement shall be treated as a separate payment of


Page 4 of 4



--------------------------------------------------------------------------------



compensation for purposes of applying Section 409A. "Termination of
employment,'' "resignation", "separation" or words of similar import, as used in
this Agreement shall mean, with respect to any payments of deferred compensation
subject to Section 409A of the Code, the employee's ''separation from service"
as defined in Section 409A.


Upon execution by both parties of this Agreement and the Severance Agreement
between you and ITW dated as of even date herewith, the Separation, Release, and
Proprietary Interests Protection Agreement between you and ITW dated April 2,
2013, shall be deemed terminated and of no further force and effect, it being
the intention of the parties that this Agreement and the Severance Agreement
shall supersede and replace the April 2, 2013 agreement.


In consideration of ITW entering this Agreement and the covenants undertaken
hereby, you agree to continue to perform your duties as Chief Financial Officer
(CFO) of ITW until the earlier of when a replacement for that position begins
employment or September 30, 2013, and to assist with the transition of the new
CFO.


We believe that you are, and continue to be, a key player in the success of the
Business and will be instrumental in the successful completion of the
contemplated Transaction.


Regards,
ILLINOIS TOOL WORKS INC.


 
 
By: /s/ SHARON M. BRADY
August 8, 2013
Sharon M. Brady
Date
Senior Vice President, Human Resources
 

    


I accept the terms and conditions of this letter agreement:


 
 
By: /s/ RONALD D. KROPP
August 8, 2013
Ronald D. Kropp
Date
Senior Vice President and CFO
 




Page 5 of 5

